Citation Nr: 0431176	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-11 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a rating in excess of 40 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
December 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision rendered by the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In November 2004, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.  


REMAND

In October 2004, subsequent to the RO's most recent 
consideration of the veteran's claim, the representative 
submitted additional medical evidence in support of the 
veteran's claim.  The additional medical evidence includes 
records of private medical treatment for the veteran's 
service-connected low back disability.  This evidence is 
pertinent to the veteran's claim for a higher disability 
evaluation.  Neither the veteran nor his representative has 
waived the veteran's right to have this evidence initially 
considered by the RO.  Therefore, remand is required for RO 
consideration of this evidence. 

The Board also notes that the veteran's most recent VA 
compensation and pension examination was conducted in 
February 2003.  At that time it was noted that the veteran 
worked for his son 20 hours a week at an automotive machine 
shop performing clerical work and delivering small parts.  
Similarly, the report of a June 2003 private medical 
examination shows that the veteran was still going to the 
shop every day.  It was noted that the veteran seemed to be 
doing fairly well; however, it was also noted that treatment 
with epidural steroid injections of fluoroscopic guided facet 
injections may be indicated if his back pain flared up.  An 
April 2004 letter from the veteran's private physician 
indicates that he was still working.  

Despite the foregoing, the veteran, in a statement dated in 
August 2004, has asserted that he was unable to work due to 
his back condition and pain medication.  The additional 
medication evidence received since the RO issued its most 
recent supplemental statement of the case in June 2004 
indicates that the veteran had undergone multiple spinal 
injections.  However, he still continued to have a 
substantial amount of back pain.  In light of the recent 
medical evidence suggesting an increase in the veteran's back 
pain and the veteran's assertions that he is now unemployable 
due to his back disability, the Board is of the opinion that 
a new VA examination is warranted.

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C., for 
the following actions:

1.  The RO should provide the veteran the 
notice required under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2004) in response to the 
August 2004 claim of entitlement to a 
total rating based on unemployability due 
to service-connected disability.  The RO 
should also request the veteran to submit 
any evidence in his possession that 
pertains to either of his claims and to 
provide the names and addresses of all 
medical care providers who may possess 
records, not already associated with the 
claims folder, pertaining to treatment or 
evaluation of his low back disability 
during the period of his claim for an 
increased evaluation.  

2.  Then, the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
the RO should obtain any pertinent VA 
outpatient records for the period since 
May 2004.

3.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, the RO should 
so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

4.  When all indicated record development 
has been completed, the RO should arrange 
for the veteran to be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected low back disability.  
The veteran should be properly notified 
of the date, time, and place of the 
examination in writing.  The claims 
folder must be made available to and be 
reviewed by the examiner.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back disability, 
and to the extent possible distinguish 
the manifestations of the service-
connected disability from those of any 
other disorder present.  Any indicated 
studies, including range of motion 
testing in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
physician should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  Any functional impairment 
of the lower extremities due to the 
veteran's service-connected low back 
disability should be identified, and the 
examiner should assess the frequency and 
duration of any episodes of 
intervertebral disc syndrome disability, 
and in particular should assess the 
frequency and duration of any episodes of 
acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

5.  The RO should also undertake any 
other development it determines to be 
indicated.

6.  The RO should then readjudicate the 
issue on appeal based on a de novo review 
of the record.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

7.  If it has not been rendered moot, the 
RO should also adjudicate the claim of 
entitlement to a total rating based on 
unemployability due to service-connected 
disability and inform the veteran of his 
appellate rights with respect to this 
decision.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  All issues properly in appellate status should be 
returned to the Board at the same time.  No action is 
required on the part of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




